The judgment of the Court was pronounced by — .
Lowe, J.
Application for a writ of habeas corpus on the hearing of which the court sustained the demurrer to the defendant’s answer, who, failing to plead over, the court held the application well founded *590and discharged the plaintiff from the illegal restraint. The record showing no exceptions to any of the rulings of the court, there is no question presented for our review, and the judgment below will be
Affirmed.
Casey for the appellant — Dorr for the appellee.